EXHIBIT 10.1



Avramovich Term Sheet



Employer:

Pacer International, Inc.



Location:

Columbus, Ohio



Base Salary:

$350,000 annually payable consistent with Pacer International pay periods



Bonus Opportunity:

targeted at 75% of base salary, consistent with the Company's annual bonus plan



Restricted Stock:

50,000 shares; vesting over 4 years beginning June 1, 2009, subject to continued
employment on the vesting date



Severance:

12 months if terminated without cause, under the Company's standard employment
agreement, as well as



participation in the special change in control retention program, under the
standard form of agreement previously approved by the Compensation Committee,
which would provide for 24 months severance if employment is terminated by the
Company without cause or by the executive with good reason within 18 months
after a change in control of the Company

Covenants:

under the Company's standard employment agreement, Mr. Avramovich will be
subject to post-termination covenants requiring him to protect the
confidentiality of the Company's proprietary business information and trade
secrets and, for 12 months after termination, not to participate in a business
that competes with the Company and not to solicit its employees, customers,
vendors, agents or contractors to alter adversely their relationship with the
Company.



Signing Bonus:

$75,000



Auto Allowance:

$900 (gross) monthly allowance



Club Dues

Allowance:

$700 (gross) monthly allowance



 

 